In the Matter of PRP, a Juvenile















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-00129-CV

IN THE MATTER OF P.R.P., A JUVENILE

 

From the 9th District Court
Montgomery County, Texas
Trial Court # 02-04-02431 JV
                                                                                                                
                                                                                                         
MEMORANDUM OPINION
                                                                                                                

      P.R.P. was adjudicated delinquent for committing the offense of assault on a public
servant.  The juvenile court placed him on probation for one year.  We affirm.
      In his sole issue, P.R.P. contends the trial court erred in admitting evidence of an
extraneous offense alleged to have been committed by P.R.P.  The State responds that P.R.P.
did not preserve this complaint for our review because he neglected to object each time
evidence about the extraneous offense was introduced.
      Generally, a party must continue to object each time inadmissible evidence is offered, with
two exceptions, only one of which is argued by P.R.P.  Martinez v. State, 98 S.W.3d 189, 193
(Tex. Crim. App. 2003).  The exception argued by P.R.P. allows a party to obtain a running
objection.  Id.  P.R.P. obtained a running objection during the testimony of the first witness to
testify about the alleged extraneous offense.  But an attempt to preserve error by using a
running objection runs the risk of failing to comply with Rule 33.1.  Tex. R. App. P. 33.1. 
Thus, an advocate who lodges a running objection should take pains to make sure it does not
encompass too broad a reach of subject matter over too broad a time or over different
witnesses.  Sattiewhite v. State, 786 S.W.2d 271, 283 n. 4 (Tex. Crim. App. 1989); see also
In the Interest of A.P., 42 S.W.3d 248, 260 (Tex. App.—Waco 2001, no pet.).  P.R.P. did not
object when the State introduced this same evidence through a different witness.  P.R.P. failed
to preserve this complaint.  Thus, nothing is presented for our review.  Tex. R. App. P. 33.1.
      The trial court’s judgment is affirmed.
 
                                                                   TOM GRAY
                                                                   Chief Justice

Before Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
Affirmed
Opinion delivered and filed July 7, 2004
[CV06]